TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00549-CR


                                 Cody James Kelley, Appellant

                                                 v.

                                  The State of Texas, Appellee



               FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY,
   NO. D-1-DC-18-301529, THE HONORABLE CHANTAL ELDRIDGE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Cody James Kelley seeks to appeal a judgment of conviction for

aggravated robbery. See Tex. Penal Code § 29.03. The trial court has certified that this is a plea-

bargain case and Kelley has no right of appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: September 10, 2019

Do Not Publish